DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Amendment to application No. 16/568,508 filed on 03/04/2022.
3.	Claims 1, 10-12 and 17 have been amended.
Claims 1-20 now remain pending.
Claims 1, 10 and 17 are independent claims.
Specification Objection
4.	Prior objection is overcome by corrections.
Claim Interpretation
5.	Prior objection is circumvented by claim amendments.
Claim Rejections - 35 USC § 101

6.	Prior rejection is circumvented by claim amendments.
Response to Arguments
7.	Applicant’s arguments with respect to newly amended independent claims 1, 10 and 17 and claims 2-9, 11-16 and 18-20 on pages 7-12 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection - see Sapronov (Art newly made of record) as applied below, as they further teach such use.
Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brech et al., U.S. Patent No. 7,917,792 (hereinafter Brech) in view of Sapronov et al., RU2008138801 (hereinafter Sapronov). 
   In regards to claim 1, Brech teaches: 
A method for power path identification in a power distribution system, the method comprising: transmitting, a data signal through a power line infrastructure transmitting the data signal includes adding an identifier value at multiple points of the power line infrastructure to the data signal to form a concatenated path identifier formed of the identifier values (Fig. 5, 510 Power sources supply power to system, 520 Each power source modulates ID information downline along power line), (column 2, lines 5- 22, see a power distribution system that comprises an input power line configured to supply power produced by a power source, one or more power distribution components operatively connected to receive power supplied by the power source, one or more intelligent system resources, and a power management component. Each power distribution component has one or more power outputs for distributing power along a power line connected thereto and is configured to modulate a carrier signal containing identification data along the power line connected to each output…  Each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus) and (column 5, lines 2-8, see each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components).
reading the path identifier at a reading point of the infrastructure to obtain power path information from the reading point in the power line infrastructure (column 4, lines 8-10, see the power management procedures performed by service processor 190 can include, for example, automated meter reading), (Fig. 5, 510 Power sources supply power to system, 520 Each power source modulates ID information downline along power line, 570 Each system resource passes list to power management node, 580 power management node builds power distribution tree), (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components) and (column 8, 2nd column, lines 31-35, see a power management component configured to receive each list generated the one or more system resources from the system bus and to process each list to generate a mapping of the at least one power distribution component from which each system resource receives power).
Brech doesn’t explicitly teach:
the identifier value includes an identifying letter representing a type of connection point in the power line infrastructure.
However, Sapronov teaches such use: (Abstract, see the method of address transmission of information along the AC power supply line, which consists in the fact that at the beginning of the line a transmitter is placed, a plurality of receivers are placed along the line, each of which consists of a microcontroller to which a sensor of moments of transition through zero of the fundamental harmonic of the supply voltage is connected, each receiver has its serial number (unique identifier of the receiver), the transmitted information is encoded with a sequence of characters from a predetermined alphabet, and each character corresponds to its serial number in the alphabet (character code), then the resulting sequence of characters is formed into a packets of a fixed length, each packet consists of a receiver identifier field and a fixed number of numerical fields, the corresponding character code of the transmitted sequence is written in each numerical field, then the packet is transmitted over the power supply line, characterized in that at the beginning of the packet the first interruption of the supply voltage is performed).
Brech and Sapronov are analogous art because they are from the same field of endeavor, power transmission.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Brech and Sapronov before him or her, to modify the system of Brech to include the teachings of Sapronov, as a system for  transmitting of identifying information on AC line of electricity supply, and accordingly it would enhance the system of Brech, which is focused on modulating signals over power lines, because that would provide Brech with the ability to use character identification, as suggested by Sapronov (Abstract, p. 1, last para.).      

   In regards to claim 2, Brech teaches: 
transmitting the data signal through the power line infrastructure transmits the data signal downstream to a supply point of the power line (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components).  
the path identifier includes concatenated identifier values from a power line source (column 2, lines 17-22, see each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus) and (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components).  

   In regards to claim 3, Brech teaches: 
transmitting the data signal through the power line infrastructure transmits the data signal upstream to a source point of the power line (column 4, lines 58-61, see  the power line communication can use a frequency band and any modulation method that is appropriate for the signal transmission characteristics of the power wiring used) and (column 5, lines 2-8, see each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components). 
the path identifier includes identifier values from one or more power line end supply points (column 2, lines 17-22, see each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus) and (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components).  

   In regards to claim 4, Brech teaches: 
the path identifier including values from more than one power line end supply point is in the form of a tree model branching from the more than one power line end supply point (Fig. 5, 510 Power sources supply power to system, 520 Each power source modulates ID information downline along power line, 570 Each system resource passes list to power management node, 580 power management node builds power distribution tree).

   In regards to claim 5, Brech teaches: 
adding an identifier value at one of the multiple points includes: reading a path identifier at the point; adding a value identifier of the point to concatenate it to the path identifier; and transmitting the concatenated path identifier (column 2, lines 17-22, see each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus) and (column 5, lines 2-4, each downline device in a path adds its corresponding identification information to the modulated communication signal). 

   In regards to claim 6, Brech teaches:  
adding the identifier value at multiple points of the infrastructure to the data signal is carried out when a power line is first connected after an interruption at a connection point (column 5, lines 36-50, see  in exemplary embodiments, service processor 190 can be configured to continually monitor the identification information provided from the servers to dynamically update and re-configure the power distribution tree as power line connections are added, disconnected, and otherwise re-wired in the system). 

   In regards to claim 7, Brech teaches: 
the power distribution system is a datacenter system (column 1, lines  16-48 , see a data center typically includes numerous multi-shelf cabinets or racks each holding multiple devices or enclosures such as servers, disk drives, and other computer devices, and can occupy one room of a building, one or more floors, or an entire building…. The power requirements for data centers are facilitated by power distribution systems, which are complex systems in many respects: multiple sources of power, multiple power consuming devices, and multiple power paths to distribute power from one specific power source to a specific power consuming device). 
the multiple points are selected from a group of: a transformer, a distribution board, a distribution unit, a power supply circuit, a power line branch through which a power line runs (column 8, lines 11-18, see a power distribution system that comprises an input power line configured to supply power produced by a power source, one or more power distribution components operatively connected to receive power supplied by the power source, one or more intelligent system resources, and a power management component. Each power distribution component has one or more power outputs for distributing power along a power line connected thereto). 

   In regards to claim 8, Brech teaches: 
the reading point is one of the multiple points of a power line at which a source identifier path or a destination identifier path to or from the reading point is required (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components).

   In regards to claim 9, Brech teaches:
the path identifier is configured to add identifier values for types of connection points in a known format (column 4, lines 64-67, see the identification data passed by each power component or system resource can comprise, for example, a discrete IP address or other identifier such as a serial number that can uniquely identify the device and the outlet plug of the device from which the power is being supplied).  

   In regards to claim 10, Brech teaches: 
A path identification device for power path identification, the device configured to be provided at a connection point in a power distribution system comprising: a path identifier reading component including one or more computer processors that receive a read data signal from the data over power communication module of a path identifier at the connection point of an infrastructure, wherein the path identifier is formed of concatenated identifier values of multiple connection points on a path of the power line to or from the connection point (Fig. 5, 510 Power sources supply power to system, 520 Each power source modulates ID information downline along power line), (column 2, lines 5- 22, see a power distribution system that comprises an input power line configured to supply power produced by a power source, one or more power distribution components operatively connected to receive power supplied by the power source, one or more intelligent system resources, and a power management component. Each power distribution component has one or more power outputs for distributing power along a power line connected thereto and is configured to modulate a carrier signal containing identification data along the power line connected to each output…  Each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus) and (column 5, lines 2-8, see each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components). 
a data over power communication module including one or more computer processors that perform data signal transmission in a power line at the connection point using a predefined frequency (column 4, lines 58-61, see the power line communication can use a frequency band and any modulation method that is appropriate for the signal transmission characteristics of the power wiring used).
for data signal reading from the power line at the connection point; a path identifier adding component including one or more computer processors that provide an identifier value to the data over power communication module for transmission at the connection point (column 4, lines 8-10, see the power management procedures performed by service processor 190 can include, for example, automated meter reading), (Fig. 5, 510 Power sources supply power to system, 520 Each power source modulates ID information downline along power line, 570 Each system resource passes list to power management node, 580 power management node builds power distribution tree), (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components) and (column 8, 2nd column, lines 31-35, see a power management component configured to receive each list generated the one or more system resources from the system bus and to process each list to generate a mapping of the at least one power distribution component from which each system resource receives power). 
Brech doesn’t explicitly teach:
the identifier value includes an identifying letter representing a type of connection point in the power line infrastructure.
However, Sapronov teaches such use: (Abstract, see the method of address transmission of information along the AC power supply line, which consists in the fact that at the beginning of the line a transmitter is placed, a plurality of receivers are placed along the line, each of which consists of a microcontroller to which a sensor of moments of transition through zero of the fundamental harmonic of the supply voltage is connected, each receiver has its serial number (unique identifier of the receiver), the transmitted information is encoded with a sequence of characters from a predetermined alphabet, and each character corresponds to its serial number in the alphabet (character code), then the resulting sequence of characters is formed into a packets of a fixed length, each packet consists of a receiver identifier field and a fixed number of numerical fields, the corresponding character code of the transmitted sequence is written in each numerical field, then the packet is transmitted over the power supply line, characterized in that at the beginning of the packet the first interruption of the supply voltage is performed).
Brech and Sapronov are analogous art because they are from the same field of endeavor, power transmission.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Brech and Sapronov before him or her, to modify the system of Brech to include the teachings of Sapronov, as a system for  transmitting of identifying information on AC line of electricity supply, and accordingly it would enhance the system of Brech, which is focused on modulating signals over power lines, because that would provide Brech with the ability to use character identification, as suggested by Sapronov (Abstract, p. 1, last para.).      

   In regards to claim 11, Brech teaches: 
the data over power communication module includes a downstream transmittal component including one or more processor that transmit the data signal downstream to a supply point of the power line (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components).  
the path identifier includes concatenated identifier values from a power line source (column 2, lines 17-22, see each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus) and (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components).  

   In regards to claim 12, Brech teaches: 
the data over power communication module includes an upstream transmittal component including one or more processor that transmit the data signal upstream to a source point of the power line (column 4, lines 58-61, see  the power line communication can use a frequency band and any modulation method that is appropriate for the signal transmission characteristics of the power wiring used) and (column 5, lines 2-8, see each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components).
the path identifier includes concatenated identifier values from one or more power line end supply points (column 2, lines 17-22, see each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus) and (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components).  

   In regards to claim 13, Brech teaches: 
the path identifier adding component adds a value identifier of the connection point to concatenate it to a read path identifier read at the connection point by the path identifier reading component (column 2, lines 17-22, see each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus) and (column 5, lines 2-4, each downline device in a path adds its corresponding identification information to the modulated communication signal). 

   In regards to claim 14, Brech teaches:
a display device for displaying the path identifier from the reading component at the connection point (column 5, lines 36-50, see service processor 190 can be configured to generate the power distribution tree showing the topology of power line connections in 
table form, as depicted in FIG. 3. Data table 300 of FIG. 3 shows servers 140 and 150 as receiving input power from PDU 120, server 160 as receiving input power from both PDU 120 and PDU 130 redundantly, servers 170 and 180 as receiving input power from PDU 130, PDU 120 and PDU 130 as receiving input power from UPS 110, and UPS 110 as receiving input power from the utility. In exemplary embodiments, service processor 190 can be configured to continually monitor the identification information provided from the servers to dynamically update and re-configure the power distribution tree as power line connections are added, disconnected, and otherwise re-wired in the system).

   In regards to claim 15, Brech teaches:
an output component for outputting the path identifier from the reading component to a remote management system (column 5, lines 36-50, see service processor 190 can be configured to generate the power distribution tree showing the topology of power line connections in table form, as depicted in FIG. 3. Data table 300 of FIG. 3 shows servers 140 and 150 as receiving input power from PDU 120, server 160 as receiving input power from both PDU 120 and PDU 130 redundantly, servers 170 and 180 as receiving input power from PDU 130, PDU 120 and PDU 130 as receiving input power from UPS 110, and UPS 110 as receiving input power from the utility. In exemplary embodiments, service processor 190 can be configured to continually monitor the identification information provided from the servers to dynamically update and re-configure the power distribution tree as power line connections are added, disconnected, and otherwise re-wired in the system). 

   In regards to claim 16, Brech teaches: 
the path identification device is integrated into a building management system device at a connection point (column 1, lines 16-48, see data center typically includes numerous multi-shelf cabinets or racks each holding multiple devices or enclosures such as servers, disk drives, and other computer devices, and can occupy one room of a building, one or more floors, or an entire building…. The power requirements for data centers are facilitated by power distribution systems, which are complex systems in many respects: multiple sources of power, multiple power consuming devices, and multiple power paths to distribute power from one specific power source to a specific power consuming device). 

   In regards to claim 17, Brech teaches: 
A system for power path identification in a power distribution system, the system comprising: a plurality of path identification devices each provided at a connection point of the power distribution system having one or more computer processors configured to: transmit a data signal through a power line infrastructure wherein transmitting the data signal includes adding an identifier value of the power line infrastructure to the data signal to form a concatenated path identifier formed of the identifier values (Fig. 5, 510 Power sources supply power to system, 520 Each power source modulates ID information downline along power line), (column 2, lines 5- 22, see a power distribution system that comprises an input power line configured to supply power produced by a power source, one or more power distribution components operatively connected to receive power supplied by the power source, one or more intelligent system resources, and a power management component. Each power distribution component has one or more power outputs for distributing power along a power line connected thereto and is configured to modulate a carrier signal containing identification data along the power line connected to each output…  Each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus) and (column 5, lines 2-8, 
see each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components).
read the path identifier at the connection point of the infrastructure to obtain power path information to or from the connection point in the power line infrastructure (column 4, lines 8-10, see the power management procedures performed by service processor 190 can include, for example, automated meter reading), (Fig. 5, 510 Power sources supply power to system, 520 Each power source modulates ID information downline along power line, 570 Each system resource passes list to power management node, 580 power management node builds power distribution tree), (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components) and (column 8, 2nd column, lines 31-35, see a power management component configured to receive each list generated the one or more system resources from the system bus and to process each list to generate a mapping of the at least one power distribution component from which each system resource receives power).
Brech doesn’t explicitly teach:
the identifier value includes an identifying letter representing a type of connection point in the power line infrastructure.
However, Sapronov teaches such use: (Abstract, see the method of address transmission of information along the AC power supply line, which consists in the fact that at the beginning of the line a transmitter is placed, a plurality of receivers are placed along the line, each of which consists of a microcontroller to which a sensor of moments of transition through zero of the fundamental harmonic of the supply voltage is connected, each receiver has its serial number (unique identifier of the receiver), the transmitted information is encoded with a sequence of characters from a predetermined alphabet, and each character corresponds to its serial number in the alphabet (character code), then the resulting sequence of characters is formed into a packets of a fixed length, each packet consists of a receiver identifier field and a fixed number of numerical fields, the corresponding character code of the transmitted sequence is written in each numerical field, then the packet is transmitted over the power supply line, characterized in that at the beginning of the packet the first interruption of the supply voltage is performed).
Brech and Sapronov are analogous art because they are from the same field of endeavor, power transmission.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Brech and Sapronov before him or her, to modify the system of Brech to include the teachings of Sapronov, as a system for  transmitting of identifying information on AC line of electricity supply, and accordingly it would enhance the system of Brech, which is focused on modulating signals over power lines, because that would provide Brech with the ability to use character identification, as suggested by Sapronov (Abstract, p. 1, last para.).      

   In regards to claim 18, Brech teaches: 
a path identification device is configured to read the path identifier at the connection point of a path identifier including concatenated identifier values from a power line source transmitted downstream to the connection point (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components) and (column 2, lines 17-22, see each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus). 

   In regards to claim 19, Brech teaches: 
a path identification device is configured to read the path identifier at the connection point of a path identifier including concatenated identifier values from a power line supply transmitted upstream to the connection point (column 2, lines 17-22, see each system resource is configured to receive and demodulate the carrier signal modulated by each power distribution component from which it receives power, generate a list of each power distribution component from which it receives power, and pass the list to a system bus.) and (column 5, lines 2-8, each downline device in a path adds its corresponding identification information to the modulated communication signal, and each of servers 140, 150, 160, 170, and 180, which are the last entities in each path (that is, the endpoints), includes a demodulation circuit to recover the identification information strung together by the upline power components. 

   In regards to claim 20, Brech teaches: 
the system is integrated into a building management system including a building management controller including a processor and a memory configured to provide computer program instructions to the processor to execute function to manage the building management system (column 1, lines  16-48 , see data center typically includes numerous multi-shelf cabinets or racks each holding multiple devices or enclosures such as servers, disk drives, and other computer devices, and can occupy one room of a building, one or more floors, or an entire building…. The power requirements for data centers are facilitated by power distribution systems, which are complex systems in many respects: multiple sources of power, multiple power consuming devices, and multiple power paths to distribute power from one specific power source to a specific power consuming device).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Brech et al., 		7917792

Friday et al, 		20190166508
11.	Examiner, in light of the above submission maintains the previous rejections, and any new ground(s) of rejection is necessitated by Applicant’s amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

12.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Correspondence Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193